        Case: 4:17-cv-02551-CDP Doc. #: 73 Filed: 04/24/19 Page: 1 of 3 PageID #: 354

                                    EXHIBIT LIST

                    Style: King v. Southwest Foodservice
                          Case No: 4:17CV2551 CDP
’s      Δ’s    Witness   ID        Obj.   Sust./   Description                                  Date
Exh.     Exh              Date             O/R                                                   Admit


5               1         4/22/19                   8/15/15 Memo re: meeting with King and       X
                                                    Jones

6               1         4/22/19                   10/16/13 Discipline Notice                   X


16              1         4/22/19                   8/7/14 grand jury notice                     X


8               1         4/22/19                   8/21/14 Discipline Notice                    X


21              1         4/22/19                   PLF Work and Grand Jury Duty Schedule        X


1               1         4/22/19                   Calendar of Monthly Food Ordering            X
                                                    schedule

22              1         4/22/19                   Welcome Back Training                        X


11              1         4/22/19                   10/15/14 termination of Ms. King             X


9               1         4/22/19                   Sept 2014 Issues at Shenandoah School (2     X
                                                    pages)

18              1         4/22/19                   Plaintiff Earning Statement                  X


         E2     1         4/22/19                   Cafeteria Manager Position description       X


         G      1         4/22/19                   Notes of August 15, 2013 meeting with        X
                                                    Plaintiff and Jones

         G(1)   1         4/22/19                   Notes of August 15, 2013 meeting with        X
                                                    Plaintiff and Jones and Oct 15, 2013 mtg

   EXHIBITS RETURNED TO COUNSEL           ☐ EXHIBITS RETAINED BY COURT
π = plaintiff Δ = defendant ID = first date exhibit is used W# = first witness to
                                 ID exhibit

     1. OBJ = Objection write “ Obj” in red     ADMITTED = use ✔ and date                      Page
                                        1      of   1
        Case: 4:17-cv-02551-CDP Doc. #: 73 Filed: 04/24/19 Page: 2 of 3 PageID #: 355

                                   EXHIBIT LIST

                   Style: King v. Southwest Foodservice
                         Case No: 4:17CV2551 CDP
’s      Δ’s   Witness   ID        Obj.   Sust./      Description                                   Date
Exh.     Exh             Date             O/R                                                       Admit


         I     1         4/22/19                      October 16, 2013 Written warning final        X


         H     1         4/22/19                      October 16, 2013 verbal warning issued to     X
                                                      plaintiff

         L     1         4/23/19                      St. Louis Public School 2014‐2015             X
                                                      academic calendar

         OO    1         4/23/19                      Plaintiff’s Answers to Interrogatories Nos.   X
                                                      8, 10 and 18

         F     1         4/23/19   X      O/R         Handwritten notes                             X


         Q     1         4/23/19                      August 21, 2014 Employee Discipline           X
                                                      Notice

         W     1         4/23/19                      October 15, 2014 Employee Discipline          X
                                                      Notice

         X     1         4/23/19   X      O/R``       October 20, 2014 Grievance Report             X


33             1         4/23/19                      Plaintiff’s Third Amended Answers and         X
                                                      Objections to Defendant’s First Set of
                                                      Interrogatories
24             2         4/23/19                      2014‐2015 SLPS Academic Calendar              X


         SS    2         4/23/19                      August 13, 2014 Employee Discipline           X
                                                      Notice

         Z     2         4/23/19                      Page 3 only – Statement of Keisha             X
                                                      Murphy

4              3         4/23/19                      Employee Handbook                             X


   EXHIBITS RETURNED TO COUNSEL           ☐ EXHIBITS RETAINED BY COURT
π = plaintiff Δ = defendant ID = first date exhibit is used W# = first witness to
                                 ID exhibit

     1. OBJ = Objection write “ Obj” in red        ADMITTED = use ✔ and date                    Page
                                        2         of   2
       Case: 4:17-cv-02551-CDP Doc. #: 73 Filed: 04/24/19 Page: 3 of 3 PageID #: 356

                                  EXHIBIT LIST

                  Style: King v. Southwest Foodservice
                        Case No: 4:17CV2551 CDP
’s     Δ’s   Witness   ID        Obj.   Sust./   Description                                  Date
Exh.    Exh             Date             O/R                                                   Admit


                                                  Defendant’s Interrogatory Answers 6,8, 11    X
                                                  and 12

        J     5         4/23/19                   May 7, 2014 Attendance Policy Discipline     X
                                                  form issued to plaintiff

        Z     6         4/23/19                   Page 1 only statement of Tracy Phillips      X


        RR    7         4/23/19                   Time Slip Combined Payroll and Billing       X
                                                  Report

        S     7         4/23/19                   Issues at Shenandoah, prepared by Susan      X
                                                  Smith (3 pages)

        Z     7         4/23/19                   Page 2 only statement of Shirley Bruce       X


7             7         4/23/19                   Attendance Policy Discipline Form            X


        B     9         4/24/19                   Defendant’s Employee Handbook                X


        A     9         4/24/19                   Collective Bargaining Agreement between      X
                                                  defendant and SEIU, Local 1




   EXHIBITS RETURNED TO COUNSEL           ☐ EXHIBITS RETAINED BY COURT
π = plaintiff Δ = defendant ID = first date exhibit is used W# = first witness to
                                 ID exhibit

    1. OBJ = Objection write “ Obj” in red    ADMITTED = use ✔ and date                      Page
                                       3     of   3
